DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 10/20/2022 is acknowledged.

Status of Claims
In the amendment filed 10/20/2022 the following occurred: Claims 5, 9, 17, and 21 were Canceled; and Claims 4, 6-7, 16, and 18-19 were Withdrawn. Claims 1-3, 8, 10-15, 20, and 22-24 will be examined below.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8, 10-15, 20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3, 8, 10-15, 20, and 22-24 are drawn to an apparatus and a method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites an apparatus to receive patient information of the patient; to extract feature information from the patient information; to provide a recommendation on a hospital and a department of the hospital for treating the patient based on the feature information extracted by the feature extractor; and configured to transmit the recommendation.
Independent claim 13 recites receiving patient information of a patient; extracting feature information from the patient information; providing a recommendation on a hospital and a department of the hospital for treating the patient based on the feature information extracted; and transmitting the recommendation.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states the invention is to “automatically triaging a patient” (see: specification paragraph 2). In this way, the invention provides a solution to a need arising when a “patient can only be properly treated if she or he is triaged to a department specializing in treating the disease she or he has” (see: specification paragraph 3). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The presents claim cover certain methods of organizing human activity because they address the problem when “[i]ncorrectly triaging a patient results in re-treatment of the patient, wastes of medical resources and the patient's time, and, in some cases, delay of proper treatment in the patient” (see: specification paragraph3). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “a receiver configured” to receive information “from a terminal”,  “a feature extractor configured”, “a selector configured”, “a transmitter configured” to transmit information “to the terminal” (claim 1), “a data base” (claim 2), “extracting the semantic feature information is performed by a natural language processing technique” (claim 10), receiving information “from a terminal”, “using a feature extractor”, “by the feature extractor”, transmitting information “to the terminal” (claim 13) and “extracting the semantic feature information is performed by a natural language processing technique” (claim 22), are additional elements that are recited at a high level of generality (e.g., in claim 1 the “receiver”, “feature extractor”, selector”, and “transmitter” all perform their respectively claimed function through no more than a statement than that they are “configured to” perform said functions; similarly, in claim 10, the extracting with “natural language processing technique” is configured to extract feature information through no more than a statement than that it “performed by” said natural language processing technique) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., in claim 13, the “receiving information “from a terminal”, “using a feature extractor”, “by the feature extractor”, transmitting information “to the terminal” language is incidental to information received, extracted, provided, and transmitted). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion at Fig. 1 and: 
Paragraph 36, where “FIG. 1 is a schematic diagram illustrating the structure of an apparatus for automatically triaging a patient in some embodiments according to the present disclosure. Referring to FIG. 1, the apparatus 100 for automatically triaging a patient in some embodiments includes a receiver 101 configured to receive patient information of the patient from a terminal 102; a feature extractor 103 configured to extract feature information from the patient information; a selector 104 configured to provide a recommendation on a hospital and a department of the hospital for treating the patient based on the feature information extracted by the feature extractor 103; and a transmitter 105 configured to transmit the recommendation to the terminal 102.”
Paragraph 37, where “In some embodiments, the receiver 101 is configured to receive patient information of the patient from a terminal 102 by a wire or wirelessly, e.g., via internet or a wireless communication means (e.g., Bluetooth). The terminal 102 may be, for example, a computer or a mobile phone of the patient. Optionally, the patient information includes patient health information such as information indicating one or more health conditions of the patient. The feature extractor 103 extracts from the patient information feature information useful for triaging the patient. The selector 104 analyzes the feature information, thereby recommending a hospital and a department of the hospital for treating the patient. The transmitter 105 transmits the recommendation (the hospital and the department of the hospital for treating the patient), e.g., via internet or a wireless communication means, to the terminal of the patient, thereby facilitating the patient to make an appointment with the recommended hospital and department.”
Paragraph 45, where “…Optionally, extracting the semantic feature information is performed by a natural language processing technique.”
Paragraph 46, where “…For example, the feature extractor 103 can first convert the image into a word document, and then extracting the semantic feature information in the word document using a natural language processing technique…”
Paragraph 47, where “The selector 104 compares the semantic feature information extracted by the feature extractor 103 with the plurality of reference semantic feature information (e.g., semantic feature information extracted images of the diagnostic textual data of patients treated in the plurality of hospitals and the plurality of departments), the selector 104 next selects one of the plurality of reference semantic feature information as the closest match to the semantic feature information using a natural language processing technique , the selector 104 then recommends the selected hospital and the selected department having the closest match for treating the patient…”
Paragraph 53, where “[0053] In some embodiments, the patient information of the patient is received by a wire or wirelessly, e.g., via internet or a wireless communication means (e.g., Bluetooth), for example, from a computer or a mobile phone of the patient.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-3, 8, 10-12, 14-15, 20, and 22-24, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 12-15, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication U.S. Patent Application Publication 2018/0315182 to Rapaka in view of U.S. Patent Application Publication 2002/0026329 to Saito.

As per claim 1, Rapaka teaches an apparatus for automatically triaging a patient, comprising: 
a receiver configured to receive patient information of the patient from a terminal (see: Rapaka, Fig. 2, ele. 20, 22; Fig. 6; and paragraph 21, 24, 27, 30, 70, and 83, is met by the medical scan is acquired, and other data is obtained including sensor, medical record, billing, department records, PACS, and textual clinical report data); 
a feature extractor configured to extract feature information from the patient information (see: Rapaka, Fig. 2, ele. 24; and paragraph 30-33, 37, and 62, is met by extracts a set of features from the medical scan data and/or the other data, including mining a textual clinical report for the patient); 
a selector configured to provide a recommendation on a hospital and for treating the patient based on the feature information extracted by the feature extractor (see: Rapaka, Fig. 2, ele. 26, 28; and paragraph 38, 72-73, and 76-77, is met by determining which hospital the patient should be taken, and optimized scheduling of exams in an emergency department based on the extracted features); and 
a transmitter configured to transmit the recommendation to the terminal (see: Rapaka, Fig. 2, ele. 30; Fig. 6; and paragraph 21, 70, 72, 83, and 92, is met by provides a priority for triage based on the results and an output such as a structured report, an alert, notification, filling in one or more fields in a patient medical record, or to a display).
Though Rapaka teaches an emergency department and recommendations therein (see: Rapaka, Fig. 2, ele. 26, 28; and paragraph 38, 72-73, and 76-77), Rapaka fails to specifically teach recommending a department of the hospital for treating the patient; however, Saito teaches a databases that store information detailing what sort of health care departments are in a plurality of respective hospitals and the departments capable of treating particular symptoms so as to display a list of the diagnostic care departments of the relevant medical institutions based on input symptoms (see: Saito, Fig. 21; and paragraph 58-60, 64-65, 97-101).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the recommendations taught by Rapaka to include diagnostic care departments of the relevant medical institutions as taught by Saito with the motivation of providing health care information system that makes possible safe and speedy linkup between clinics and hospitals (see: Saito, paragraph 2).

As per claim 2 Rapaka and Saito teach the invention as claimed, see discussion of claim 1, and further teach: 
a data base storing a plurality of reference feature information (see: Rapaka, Fig. 3; and paragraph 28, 34, 55, and 84, is met by a training database storing values for features and is used for application of the machine-learnt classifier); wherein the selector is configured to compare the feature information extracted from the patient information with the plurality of reference feature information (see: Rapaka, paragraph 68, is met the processor applying the values of the features to the machine trained classifier by mapping the values of the input features to values of a trained classifier to predict the result such as a condition of the patient, a risk for the patient, an outcome for treatment of the patient, a similar patient, or combinations thereof), and provide the recommendation based on a result of comparing by the selector (see: Rapaka, Fig. 2, ele. 30; Fig. 6; and paragraph 21, 70, 72, 83, and 92, is met by provides a priority for triage based on the results and an output such as a structured report, an alert, notification, filling in one or more fields in a patient medical record, or to a display).
	
As per claim 3, Rapaka and Saito teach the invention as claimed, see discussion of claim 2, and further teach: 
wherein the plurality of reference feature information comprises a plurality of reference feature information of patients treated by a plurality of hospitals and a plurality of departments of the plurality of hospitals (see: Rapaka, paragraph 32, 40, 47, and 52, is met by data of past patients, training examples are extracted from patient-specific data for a plurality of patients); the selector is configured to select one of the plurality of reference feature information of patients treated in one of the plurality of hospitals and one of the plurality of departments as a closest match to the feature information extracted from the patient information (see: Rapaka, paragraph 38-41, 68, and 78, is met by the processor inputs the features, applying the machine-learnt classifier to the input features to determine identification of similar patient or patients, where similar patients can be used to optimal scheduling and taking into account availability constraints), and recommend a selected hospital and a selected department having the closest match for treating the patient (see: Rapaka, Fig. 2, ele. 26, 28; and paragraph 38, 72-73, and 76-77, is met by determining which hospital the patient should be taken depending on available equipment, and optimized scheduling of exams in an emergency department based on the extracted features).

As per claim 10, Rapaka and Saito teach the invention as claimed, see discussion of claim 8, and further teach: 
wherein extracting the semantic feature information is performed by a natural language processing technique (see: Rapaka, paragraph 33-34, 37, is met by the text in the clinical reports is processed using machine-learnt natural language processing tools to identify the key information content).

As per claim 12, Rapaka and Saito teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the selector is configured to provide the recommendation on a plurality of hospitals and a plurality of departments thereof for treating the patient, and rank the plurality of hospitals and the plurality of departments; and the transmitter is configured to transmit to the terminal information on one or more highest-ranking hospitals and one or more highest-ranking departments as the recommendation (see: Saito, Fig. 21; and paragraph 58-60, 64-65, 97-101, is met by a databases that store information detailing what sort of health care departments are in a plurality of respective hospitals and the departments capable of treating particular symptoms so as to display an ordered list of the diagnostic care departments of the relevant medical institutions based on symptoms input according to primary, secondary, and tertiary classification restraints).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the recommendations taught by Rapaka and Saito to include display of an ordered list of the diagnostic care departments of the relevant medical institutions based on symptom classification restraints as taught by Saito with the motivation of providing health care information system that makes possible safe and speedy linkup between clinics and hospitals (see: Saito, paragraph 2).

As per claim 13, Rapaka teaches an apparatus for automatically triaging a patient, comprising: 
receiving patient information of a patient from a terminal (see: Rapaka, Fig. 2, ele. 20, 22; Fig. 6; and paragraph 21, 24, 27, 30, 70, and 83, is met by the medical scan is acquired, and other data is obtained including sensor, medical record, billing, department records, PACS, and textual clinical report data); 
extracting feature information from the patient information using a feature extractor (see: Rapaka, Fig. 2, ele. 24; and paragraph 30-33, 37, and 62, is met by extracts a set of features from the medical scan data and/or the other data, including mining a textual clinical report for the patient); 
providing a recommendation on a hospital and for treating the patient based on the feature information extracted by the feature extractor (see: Rapaka, Fig. 2, ele. 26, 28; and paragraph 38, 72-73, and 76-77, is met by determining which hospital the patient should be taken, and optimized scheduling of exams in an emergency department based on the extracted features); and 
transmitting the recommendation to the terminal (see: Rapaka, Fig. 2, ele. 30; Fig. 6; and paragraph 21, 70, 72, 83, and 92, is met by provides a priority for triage based on the results and an output such as a structured report, an alert, notification, filling in one or more fields in a patient medical record, or to a display).
Though Rapaka teaches an emergency department and recommendations therein (see: Rapaka, Fig. 2, ele. 26, 28; and paragraph 38, 72-73, and 76-77), Rapaka fails to specifically teach recommending a department of the hospital for treating the patient; however, Saito teaches a databases that store information detailing what sort of health care departments are in a plurality of respective hospitals and the departments capable of treating particular symptoms so as to display a list of the diagnostic care departments of the relevant medical institutions based on input symptoms (see: Saito, Fig. 21; and paragraph 58-60, 64-65, 97-101).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the recommendations taught by Rapaka to include diagnostic care departments of the relevant medical institutions as taught by Saito with the motivation of providing health care information system that makes possible safe and speedy linkup between clinics and hospitals (see: Saito, paragraph 2).

As per claim 14, Rapaka and Saito teach the invention as claimed, see discussion of claim 13, and further teach: 
storing a plurality of reference feature information (see: Rapaka, Fig. 3; and paragraph 28, 34, 55, and 84, is met by a training database storing values for features and is used for application of the machine-learnt classifier); comparing the feature information extracted from the patient information with the plurality of reference feature information (see: Rapaka, paragraph 68, is met the processor applying the values of the features to the machine trained classifier by mapping the values of the input features to values of a trained classifier to predict the result such as a condition of the patient, a risk for the patient, an outcome for treatment of the patient, a similar patient, or combinations thereof); and providing the recommendation based on a result of comparing (see: Rapaka, Fig. 2, ele. 30; Fig. 6; and paragraph 21, 70, 72, 83, and 92, is met by provides a priority for triage based on the results and an output such as a structured report, an alert, notification, filling in one or more fields in a patient medical record, or to a display).

As per claim 15, Rapaka and Saito teach the invention as claimed, see discussion of claim 14, and further teach: 
wherein the plurality of reference feature information comprises a plurality of reference feature information of patients treated by a plurality of hospitals and a plurality of departments of the plurality of hospitals (see: Rapaka, paragraph 32, 40, 47, and 52, is met by data of past patients, training examples are extracted from patient-specific data for a plurality of patients); the method further comprises selecting one of the plurality of reference feature information of patients treated in one of the plurality of hospitals and one of the plurality of departments as a closest match to the feature information extracted from the patient information (see: Rapaka, paragraph 38-41, 68, and 78, is met by the processor inputs the features, applying the machine-learnt classifier to the input features to determine identification of similar patient or patients, where similar patients can be used to optimal scheduling and taking into account availability constraints); and recommending a selected hospital and a selected department having the closest match for treating the patient (see: Rapaka, Fig. 2, ele. 26, 28; and paragraph 38, 72-73, and 76-77, is met by determining which hospital the patient should be taken depending on available equipment, and optimized scheduling of exams in an emergency department based on the extracted features).

As per claim 22, Rapaka and Saito teach the invention as claimed, see discussion of claim 20, and further teach: 
wherein extracting the semantic feature information is performed by a natural language processing technique (see: Rapaka, paragraph 33-34, 37, is met by the text in the clinical reports is processed using machine-learnt natural language processing tools to identify the key information content).

As per claim 24, Rapaka and Saito teach the invention as claimed, see discussion of claim 13, and further teach: 
wherein providing the recommendation comprises providing the recommendation on a plurality of hospitals and a plurality of departments thereof for treating the patient, and ranking the plurality of hospitals and the plurality of departments; and transmitting the recommendation to the terminal comprises transmitting to the terminal information on one or more highest-ranking hospitals and one or more highest-ranking departments as the recommendation (see: Saito, Fig. 21; and paragraph 58-60, 64-65, 97-101, is met by a databases that store information detailing what sort of health care departments are in a plurality of respective hospitals and the departments capable of treating particular symptoms so as to display an ordered list of the diagnostic care departments of the relevant medical institutions based on symptoms input according to primary, secondary, and tertiary classification restraints).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the recommendations taught by Rapaka and Saito to include display of an ordered list of the diagnostic care departments of the relevant medical institutions based on symptom classification restraints as taught by Saito with the motivation of providing health care information system that makes possible safe and speedy linkup between clinics and hospitals (see: Saito, paragraph 2).

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication U.S. Patent Application Publication 2018/0315182 to Rapaka in view of U.S. Patent Application Publication 2002/0026329 to Saito further in view of U.S. Patent Application Publication 2013/0024208 to Vining.

As per claim 8, Rapaka and Saito teach the invention as claimed, see discussion of claim 3, and further teach: 
the feature extractor is configured to recognize a textual data from the image of the diagnostic textual data using a textual recognition technique, and extract a semantic feature information from the textual data as the feature information using a semantic analysis technique (see: Rapaka, paragraph 37, is met by the text in the clinical reports is processed using machine-learnt natural language processing tools to identify the key information content); the plurality of reference feature information comprise a plurality of reference semantic feature information (see: Rapaka, paragraph 32, 40, 47, and 52, is met by data of past patients, training examples are extracted from patient-specific data for a plurality of patients); and the selector is configured to select one of the plurality of reference semantic feature information as the closest match to the semantic feature information (see: Rapaka, paragraph 38-41, 68, 78, is met by, the processor inputs the features, applying the machine-learnt classifier to the input features to determine identification of similar patient or patients, where similar patients can be used to optimal scheduling and taking into account availability constraints), and recommend the selected hospital and the selected department having the closest match for treating the patient (see: Rapaka, Fig. 2, ele. 26, 28; and paragraph 38, 72-73, and 76-77, is met by determining which hospital the patient should be taken depending on available equipment, and optimized scheduling of exams in an emergency department based on the extracted features).
Rapaka teaches that text in clinical reports is processed using machine-learnt natural language processing tools to identify the key information content (see: Rapaka, paragraph 37), but Rapaka fails to specifically teach wherein the patient information comprises an image of a diagnostic textual data; however, Vining teaches scanning a medical image captured by an image capture utility to identify text appearing in the image and automatically identifying information therein (see: Vining, paragraph 13, 99, and 120).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the processing of obtained data as taught by Rapaka and Saito to include scanning a medical image captured by an image capture utility to identify text appearing in the image and automatically identifying information therein as taught by Vining with the motivation of generating a multimedia-based structured report (see: Vining, paragraph 8) and/or with the motivation of processing whether extracted information reaches a threshold value (see: Vining, paragraph 120).

As per claim 20, Rapaka and Saito teach the invention as claimed, see discussion of claim 15, and further teach: 
the plurality of reference feature information comprise a plurality of reference semantic feature information (see: Rapaka, paragraph 32, 40, 47, and 52, is met by data of past patients, training examples are extracted from patient-specific data for a plurality of patients); the method further comprises recognizing a textual data from the image of the diagnostic textual data using a textual recognition technique (see: Rapaka, paragraph 37, is met by the text in the clinical reports is processed using machine-learnt natural language processing tools to identify the key information content); extracting a semantic feature information from the textual data as the feature information using a semantic analysis technique (see: Rapaka, paragraph 37, is met by the text in the clinical reports is processed using machine-learnt natural language processing tools to identify the key information content); selecting one of the plurality of reference semantic feature information as the closest match to the semantic feature information (see: Rapaka, paragraph 38-41, 68, and 78, is met by, the processor inputs the features, applying the machine-learnt classifier to the input features to determine identification of similar patient or patients, where similar patients can be used to optimal scheduling and taking into account availability constraints); and recommending the selected hospital and the selected department having the closest match for treating the patient (see: Rapaka, Fig. 2, ele. 26, 28; and paragraph 38, 72-73, and 76-77, is met by determining which hospital the patient should be taken depending on available equipment, and optimized scheduling of exams in an emergency department based on the extracted features).
Rapaka teaches that text in clinical reports is processed using machine-learnt natural language processing tools to identify the key information content (see: Rapaka, paragraph 37), but Rapaka fails to specifically teach wherein the patient information comprises an image of a diagnostic textual data; however, Vining teaches scanning a medical image captured by an image capture utility to identify text appearing in the image and automatically identifying information therein (see: Vining, paragraph 13, 99, and 120).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the processing of obtained data as taught by Rapaka and Saito to include scanning a medical image captured by an image capture utility to identify text appearing in the image and automatically identifying information therein as taught by Vining with the motivation of generating a multimedia-based structured report (see: Vining, paragraph 8) and/or with the motivation of processing whether extracted information reaches a threshold value (see: Vining, paragraph 120).

Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication U.S. Patent Application Publication 2018/0315182 to Rapaka in view of U.S. Patent Application Publication 2002/0026329 to Saito further in view of U.S. Patent Application Publication 2016/0012197 to Eromo.

As per claim 11, Rapaka and Saito teach the invention as claimed, see discussion of claim 1, and while Rapaka teaches obtaining data and addressing missing sources of information (see: Rapaka, paragraph 78), Rapaka and Saito fail to specifically teach the following limitations met by Eromo as cited: 
a question generator configured to generate a health information query and send the health information query to the terminal; wherein the receiver is configured to receive an answer to the health information query from the terminal as the patient information of the patient (see: Eromo, Fig. 5; and paragraph 51, 58, 63, and 66-70, is met by prompting engine generates questions regarding the patient’s medical concern, answers to the question are input and passed to the system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the obtaining of data as taught by Rapaka and Saito to include prompting to generate questions regarding the patient’s medical concern and collecting answers to the question to passed to the system as taught by Eromo with the motivation of making it natural and easy to interact with a health advising system (see: Eromo, paragraph 19).

As per claim 23, Rapaka and Saito teach the invention as claimed, see discussion of claim 13, and while Rapaka teaches obtaining data and addressing missing sources of information (see: Rapaka, paragraph 78), Rapaka and Saito fail to specifically teach the following limitations met by Eromo as cited: 
generating a health information query; sending the health information query to the terminal; and receiving an answer to the health information query from the terminal as the patient information of the patient (see: Eromo, Fig. 5; and paragraph 51, 58, 63, and 66-70, is met by prompting engine generates questions regarding the patient’s medical concern, answers to the question are input and passed to the system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the obtaining of data as taught by Rapaka and Saito to include prompting to generate questions regarding the patient’s medical concern and collecting answers to the question to passed to the system as taught by Eromo with the motivation of making it natural and easy to interact with a health advising system (see: Eromo, paragraph 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626